United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Goodyear, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1218
Issued: August 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 5, 2015 appellant filed a timely appeal of two January 23, 2015 merit decisions
and a March 31, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied her requests for a review of the
written record as untimely under 5 U.S.C. § 8124(b); and (2) whether appellant has established
disability for intermittent periods from September 11 to October 3, 2014 and commencing
October 20, 2014 due to her accepted employment injury.
FACTUAL HISTORY
On March 18, 2014 appellant, then a 57-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that on September 16, 2011 she first became aware of her
1

5 U.S.C. § 8101 et seq.

medial and lateral epicondylitis of the right hand and bilateral carpal tunnel syndrome. She
further alleged that her conditions were caused or aggravated by casing mail for six hours a day.
On March 18, 2014 appellant accepted the employing establishment’s job offer for a fulltime modified position. On April 9, 2014 she underwent right and left carpal tunnel release
performed by Dr. Matthew T. Weichbrodt, an attending osteopath specializing in orthopedic and
hand surgery.
On June 16, 2014 OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome.
On October 17 and 23, 2014 appellant filed claims for compensation (Forms CA-7) for
periods of leave without pay (LWOP) from September 11 to October 3 and October 6
to 17, 2014.
A time analysis form (Form CA-7a) dated October 17, 2014 showed that appellant
worked six hours a day from September 11 to 19 and September 22 to October 3, 2014.
Appellant claimed compensation for the hours not worked to attend therapy. The employing
establishment certified 14 hours of LWOP claimed from September 11 to 19, 2014 and 18 hours
of LWOP claimed from September 22 to October 3, 2014. It stated that appellant was paid for
her evaluated hours. An October 21, 2014 Form CA-7a showed that she worked six hours a day
on October 6, 7, 9, 10, and from October 14 to 17, 2014 and claimed compensation for the hours
not worked to attend therapy. The employing establishment certified 16 hours of LWOP and
stated that appellant was paid 8 hours of sick leave. It also stated that she was paid her evaluated
hours. The employing establishment challenged eight hours of sick leave used on October 8,
2014 for therapy.
By letters dated October 28, 2014, OWCP informed appellant of the evidence needed to
support her claims.
On November 6, 2014 appellant filed a Form CA-7 for compensation for LWOP from
September 22 to October 31, 2014. A November 7, 2014 Form CA-7a indicated that she worked
six hours a day on October 20, 21, 2014 and from October 23 to 29, 2014, and three hours on
October 31, 2014. Appellant claimed compensation for the hours not worked due to her
disability and a medical appointment. The employing establishment certified 19 hours of LWOP
and challenged 5 hours of LWOP claimed on October 31, 2014 to attend a medical appointment.
It also questioned appellant’s six-hour workdays, stating that there was no medical evidence of
record to support the reduction in her work hours.
In a December 3, 2014 duty status report (Form CA-17), Dr. John R. Monroe, a Boardcertified family practitioner, diagnosed carpal tunnel syndrome due to repetitive motion. He
advised that appellant could work six hours a day with restrictions. In a progress note also dated
December 3, 2014, Dr. Monroe provided appellant’s history. He reported findings on physical
examination and diagnosed carpal tunnel syndrome and hand pain. Dr. Monroe advised that
appellant could work six to eight hours a day with restriction.
By decision dated January 23, 2015, OWCP denied appellant’s claim for intermittent
periods of wage loss during the period September 11 to October 3, 2014 while attending therapy.
It found that she had failed to submit any evidence to establish that disability was for treatment
for her accepted employment-related condition on the dates and during the hours claimed.
2

In another decision of even date, OWCP denied appellant’s claim for intermittent periods
of compensation for LWOP commencing October 20, 2014 due to work restrictions. It found
that the medical evidence failed to establish any work restrictions related to her accepted work
injury.
By appeal request forms dated March 3, 2015 and containing an illegible postmark,
OWCP’s Branch of Hearings and Review received on March 10, 2015, a request for review of
the written record by an OWCP hearing representative regarding both of the January 23, 2015
decisions. Additional evidence was submitted.
In a decision dated March 31, 2015, OWCP’s Branch of Hearings and Review denied
appellant’s requests for a review of the written record, finding that the requests were not made
within 30 days of the January 23, 2015 decisions. It further determined that the issues in the case
could equally well be addressed by requesting reconsideration and submitting evidence not
previously considered regarding her claim for disability.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b)(1) of FECA provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on her
claim before a representative of the Secretary.2
Section 10.615 of the federal regulations implementing this section of FECA provides
that, a claimant shall be afforded a choice of an oral hearing or a review of the written record.3
OWCP regulations provide that the request must be sent within 30 days of the date of the
decision for which a hearing is sought and also that the claimant must not have previously
submitted a reconsideration request (whether or not it was granted) on the same decision.4
OWCP has discretion, however, to grant or deny a request that is made after this 30-day period.5
In such a case, it will determine whether to grant a discretionary hearing and, if not, will so
advise the claimant with reasons.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant’s requests for a review of
the written record regarding its January 23, 2015 decisions were untimely filed.
Appellant’s March 3, 2015 requests for a review of the written record were made more
than 30 days after the date of issuance of OWCP’s prior decisions dated January 23, 2015. The
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

6

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

3

requests contained an illegible postmark and were not received until March 10, 2015. Section
8124(b)(1) is unequivocal on the time limitation for requesting a hearing.7 Because the
applications were not timely filed within 30 days of the January 23, 2015 decisions, appellant
was not entitled to a review of the written record as a matter of right.
OWCP has the discretionary power to grant a review of the written record when a
claimant is not entitled to a review of the written record as a matter of right. In each of its
January 23, 2015 decisions, it considered the matter in relation to the issues involved and
determined that the issues in the case could equally well be addressed by submitting additional
evidence to OWCP with a reconsideration request. The Board has held that the only limitation
on OWCP’s discretionary authority is reasonableness. An abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deduction from established facts.8 In the present
case, the evidence of record does not establish that OWCP committed any action in connection
with its denial of appellant’s requests for a review of the written record which could be found to
be an abuse of discretion. Accordingly, OWCP properly denied her requests for a review of the
written record as untimely under section 8124 of FECA.
LEGAL PRECEDENT -- ISSUE 2
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.9 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.10 Whether a particular injury causes an employee
disability from employment is a medical issue which must be resolved by competent medical
evidence.11 Whether a particular injury causes an employee to be disabled for work and the
duration of that disability, are medical issues that must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.12
For each period of disability claimed, the employee has the burden of establishing that
she was disabled from work as a result of the accepted employment injury.13 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so, would

7

See William F. Osborne, 46 ECAB 198 (1994).

8

See L.W., 59 ECAB 471 (2008); André Thyratron, 54 ECAB 257 (2002).

9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

11

Donald E. Ewals, 51 ECAB 428 (2000).

12

Tammy L. Medley, 55 ECAB 182 (2003); see id.

13

See Amelia S. Jefferson, 57 ECAB 183 (2005). See also 20 C.F.R. § 10.501(a).

4

essentially allow an employee to self-certify his or her disability and entitlement to
compensation.14
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence.15 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.16
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome while working
as a rural mail carrier. She claimed compensation for intermittent periods of disability from
September 11 to October 3, 2014 and commencing October 20, 2014. OWCP denied appellant’s
claimed compensation for disability compensation, finding that the evidence was insufficient to
establish that the disability was due to her accepted bilateral carpal tunnel syndrome. Appellant
has the burden of establishing by the weight of the substantial, reliable, and probative evidence, a
causal relationship between her claimed disability and the accepted condition.17 The Board finds
that she failed to submit sufficient medical evidence to establish employment-related disability
for the periods claimed, due to her accepted injury.
Dr. Monroe’s December 3, 2014 report and progress note found that appellant had carpal
tunnel syndrome due to repetitive motion. In the December 3, 2014 Form CA-17 report, he
advised that she could work six hours a day with restrictions. In the December 3, 2014 progress
note, Dr. Monroe advised that appellant could work six to eight hours a day with restrictions.
The Board notes that appellant performed full-time modified work as of June 16, 2014.
Dr. Monroe did not provide an opinion stating that appellant’s reduced work hours were caused
or contributed to by the accepted work exposure or explain the discrepancy between his two
reports regarding her work ability. The Board has held that a physician’s opinion, which does
not address causal relationship, is of diminished probative value.18 The Board has further held
that a medical opinion not supported by medical rationale is of little probative value.19 Thus,
Dr. Monroe’s reports are insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

14

See William A. Archer, 55 ECAB 674, 679 (2004); Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

15

See Viola Stanko (Charles Stanko), 56 ECAB 436, 443 (2005); see also Naomi A. Lilly, 10 ECAB 560, 572573 (1959).
16

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (2005).

17

Alfredo Rodriguez, 47 ECAB 437 (1996).

18

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

19

Caroline Thomas, 51 ECAB 451 (2000).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s requests for a review of the
written record as untimely under 5 U.S.C. § 8124(b)(1). The Board further finds that appellant
has failed to establish intermittent periods of total disability from September 11 to October 3,
2014 and commencing October 20, 2014 due to her accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 31 and January 23, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 22, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

